DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-20, filed February 10, 2021, are currently pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “drain” claimed in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On Page 3 line 20 of the specification, “36” is lid, whereas, on Page 3 line 24 of the specification, “36” is “base surface”.
“Drain” as claimed in claim 7 is not numbered in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stahlhut et al. (US20120292950A1, hereinafter “Stahlhut”).
Regarding claims 1 and 11, Stahlhut discloses a vehicle roof (109; Fig. 1A, ¶ 26) comprising: a rooftop (109; Fig. 1A) and where the rooftop covers a cab (Fig. 5, ¶s 3-5 discusses the use of the vehicle as a whole); and a forward recess section (107; Figs. 1A-2, ¶ 26) disposed near a forward end of the rooftop (Fig. 1A or 5), the forward recess section defining a first cavity (107 where cavity is formed between 109 and 110; Figs. 2 and 4), the forward recess section including: a recreational device mount (6; Figs. 2 and 4, ¶ 30) disposed within the first cavity; and a lid (108; Fig. 4, ¶ 33) configured to aerodynamically cover the first cavity (Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stahlhut.
Regarding claim 7, Stahlhut discloses the vehicle roof of claim 1.  However, Stahlhut is silent to the forward recess section includes a drain.
In claim 7, it is an obvious expedient and convention in the art and common knowledge to add a drain to the drain liquids from recesses in the roof to avoid water intrusion, rusting, etc.

Claim(s) 9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlhut in view of Maldonado Cruz et al. (US20180257581A1, hereinafter “Maldonado Cruz”).
Regarding claims 9, 15, and 17, Stahlhut discloses the vehicle, roof, and bicycle carrier in claim 1.  However, Stahlhut is silent to a front fork mount disposed with the recess roof section.
In claims 9, 15, and 17, Maldonado Cruz teaches a mount (60 or 66; Figs. 6-7) for a front fork of a bicycle (54; Fig. 4b) disposed in a recess (56; Fig. 6a).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the recess roof section of Stahlhut by adding a mount for a front fork of a bicycle disposed in a recess as taught by Maldonado Cruz.  Doing so, allows a person to use the vehicle as a bicycle mount instead of adding an aftermarket bicycle attachment system to the vehicle (¶ 3).
Allowable Subject Matter
Claims 2-6, 8, 10, 12-14, 16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to dependent claims 2, 10, 12, 16, and 18, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  a lid rotatable between a stowed position and a recreational device loaded position configured to aerodynamically cover the recess roof sections.
Claims 3-6, 8 are dependent on claim 2.
Claims 13-14 are dependent on claim 12.
Claims 19-20 are dependent on claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
D’Angelo et al. (US20170349113A1) teaches a fork-mount bicycle carrier with wheel straps.
Dudek (EP1227028A2) teaches a modular vehicle roof with a recreational device mount disposed in cavities.
Olsen et al. (US3724730) teaches a recreational device mount disposed in cavities. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E.H./Examiner, Art Unit 3612    
 /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612